Citation Nr: 1624059	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  05-30 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected herpes genitalia and venereal warts, rated as 60 percent disabling.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 29, 2007.

3.  Entitlement to an increased disability rating in excess of 50 percent for syncopal headaches.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from July 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In November 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In a June 2015 decision, the Board granted a 60 percent disability rating for herpes genitalia from October 20, 2003 to January 20, 2005, denied a disability rating in excess of 60 percent for herpes genitalia from January 21, 2005, and remanded the issue of entitlement to a TDIU prior to July 1, 2014.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, pursuant to a Joint Motion of the parties, the Court set aside the Board decision to the extent that it determined that the Veteran's increased rating claim was not entitled to referral for extraschedular consideration and remanded that issue to the Board for further action consistent with the Joint Motion.  

Pursuant to the June 2015 remand, the Veteran was afforded a VA examination in November 2015.  The AOJ adjudicated the Veteran's claim for a TDIU in March 2016.  The Board finds that there has been substantial compliance with the November 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

A March 2016 rating decision granted entitlement to a TDIU from November 4, 2008.  A subsequent March 2016 rating decision later determined that the TDIU effective date should have been October 29, 2007.  A TDIU is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); See also AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue of entitlement to TDIU prior to October 29, 2007 remains as part of the appeal for an increased rating, and the Board appropriately has jurisdiction over that claim.   
In May 2016, additional medical records pertaining to treatment of headaches were associated with the claims file.  As the medical records are not relevant to the Veteran's claims currently on appeal, a remand for review of these records by the AOJ is not warranted.

The issue of entitlement to an increased disability rating for syncopal headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The established schedular criteria to evaluate the Veteran's service-connected herpes genitalia and venereal warts contemplate the manifestations of such disability.  The Veteran's herpes genitalia and venereal warts do not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards and warrant referral for extraschedular consideration.  

2.  From June 1, 2006, the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation. 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to referral for extraschedular consideration for herpes genitalia with venereal warts have not been met or approximated.  38 U.S.C.A. 
§ 7104  (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7806 (2015).

2.  The criteria for a TDIU have been met from June 1, 2006.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Letters provided the Veteran in October 2003 and in March 2009 provided proper notice to the Veteran regarding his claim. 

As for the duty to assist the Veteran in the development of the claim, this duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claims.  The service treatment records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.  The Veteran was afforded VA examinations in April 2004, December 2005, September 2009, July 2012, May 2013 and November 2015.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The Veteran has been afforded adequate examinations. The examiners reviewed the treatment records and medical history and conducted complete examinations which fully addressed the symptoms and manifestations of genital herpes.  The November 2015 examination addressed his occupational impairment due to service-connected disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran was afforded a personal hearing before the Board in November 2011.  At the hearing, testimony was presented regarding the issue of an increased rating for herpes genitalia.  The Veterans Law Judge and the Veteran's representative outlined the issue on appeal, and the Veteran and representative engaged in a colloquy as to the substantiation of the claim, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient, and the duty to assist has been met.  38 U.S.C.A. § 5103A ( West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records with regard to the claims and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis of Claims

Entitlement to Referral for an Extraschedular Rating

In the Joint Motion, the parties found that the Board did not provide an adequate statement of reasons and bases for its determination that a remand was required to obtain an examination for the claim for TDIU but that referral for extraschedular consideration was not warranted.  The Joint Motion determined that the Board provided deficient reasons and bases because it failed to explain how it evaluated evidence of the Veteran's unemployability in relation to a referral for an extraschedular rating.  The Joint Motion found that a remand was warranted for further explanation, pursuant to Brambley v. Principi, 17 Vet. App. 20 (2003) (criticizing the Board for maintaining "divergent positions concerning the completeness of the record" without further explanation).

The Board notes that consideration of an extraschedular evaluation from June 1, 2006 is moot in light of the grant of a TDIU from that date.  The Board will therefore consider whether referral for an extraschedular rating for herpes genitalia with venereal warts is warranted for the initial rating period prior to June 1, 2006.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  38 C.F.R. 
§ 3.321(b)(1) (related factors include 'marked interference with employment' and 'frequent periods of hospitalization').  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the Board finds that the symptoms of herpes genitalia and venereal warts are contemplated by the schedular rating criteria.  The evidence from the period prior to June 1, 2006 reflects that the Veteran's disability required constant or near-constant systemic therapy and affected 5 to 20 percent of his body.  The schedular rating criteria provide for the assignment of disability ratings based on the percentage of the entire body or exposed areas affected and the duration of treatment with corticosteroids of other immunosuppressive drugs.  The Veteran's representative argues that the 60 percent schedular rating does not contemplate all of the Veteran's symptoms associated with his service-connected disability in that the Veteran has reported shame, turmoil, marital problems, constant worrying and tearful episodes of such severity that he began hyperventilating and passing out.  However, service connection has been established for panic disorder with depression associated with herpes genitalia and venereal warts.  

Even if the Board were to find that the first prong of Thun had been satisfied, extraschedular referral is not warranted because the second prong is not satisfied.  The evidence prior to June 1, 2006 does not show that herpes genitalia and venereal warts were productive of marked interference with employment or frequent periods of hospitalization.   The record reflects that the Veteran was employed full-time until June 2006.  The Veteran has not been hospitalized due to herpes genitalia.   

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.


TDIU

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.

Service connection is in effect for herpes genitalia, rated as 60 percent disabling; panic disorder with depression, rated as 50 percent disabling, and syncopal migraine headaches, rated as 50 percent disabling.  The schedular criteria of § 4.16(a) have been met since October 20, 2003.  

In a March 2016 rating decision, the RO granted TDIU from October 29, 2007.  The RO found that the Veteran submitted a claim for TDIU on October 29, 2007 which was never adjudicated.  

In his October 2007 claim for a TDIU, the Veteran indicated that he had not worked since he was released from his job in June 2006.   The Veteran also submitted a copy of a letter from a VA vocational counselor regarding his infeasibility to return to employment.   

A VA vocational rehabilitation report dated in October 2006 reflects that a vocational counselor found that there was no reasonable expectation of the Veteran completing rehabilitation services and returning to suitable gainful employment, due to his disabilities, including headaches, a skin disability and depression.   The counselor concluded that the Veteran was infeasible to return to employment due to his disabilities.  

The Veteran had a VA examination for unemployability in November 2015.  The Veteran reported that he last worked as a grocery store manager in 2006.  The VA examiner opined that it was less likely than not that the Veteran would be able to maintain gainful employment.  The examiner noted that documentation confirmed ongoing sequelae of migraine headaches.  The headaches were noted to be of marked severity by his treating neurologist.  The examiner noted that the Veteran had prescribed treatments for migraines with limited benefit.  

In this case, the most probative evidence of record establishes that the Veteran's service-connected disabilities rendered him unable to maintain substantially gainful employment from June 1, 2006.  Pursuant to Rice, consideration of entitlement to a TDIU was appropriate as part of the Veteran's claim for a higher initial rating for herpes genitalia and venereal warts, although the Veteran did not file a formal claim for a TDIU until October 29, 2007.  Accordingly, entitlement to a TDIU is warranted from June 1, 2006. 






							(Continued on the next page)

ORDER

Entitlement to extraschedular consideration for herpes genitalia with venereal warts is denied.

Entitlement to a TDIU is granted from June 1, 2006, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

A March 2016 rating decision denied a disability rating in excess of 50 percent for service-connected syncopal headaches.  In May 2016, the Veteran submitted a notice of disagreement with the March 2016 rating decision.  A Statement of the Case has not been issued.  Therefore the Board is required to remand the issue to the RO for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case concerning the claim of entitlement to a higher disability rating for syncopal headaches.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should it be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


